DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 28 July 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1-20 are currently pending in the application.  The rejections have been updated to reflect the new claims limitations and the rejections utilizing Lee are maintained as presented below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 6,308,540 issued to Lee (Lee).
Regarding claim 1, Lee discloses a trigger lock for a trigger of a firearm (See Figures, clearly illustrated), the trigger lock comprising: a first guard (3) including a bolt (34) having a catch (35); and a second guard (2) comprising a housing including an outer face, the housing defining in part a bolt receiver (22) configured to receive the bolt to connect the first and second guards in a locked configuration in which the outer face of the housing faces away from the first guard with the trigger between the first and second guards for obstructing access to the trigger (See Figures, arrangement clearly illustrated), the bolt receiver including a keeper (24) arranged to engage the catch when the first and second guards are in the locked configuration (See Figures, clearly illustrated), the second guard including a shield (1) overlying the outer face of the housing and configured to obstruct cutting of the bolt receiver to resist tampering with the trigger lock (See Figures, clearly illustrated); wherein a connection of the shield to the housing to maintain the shield overlying the housing is configured to remain connected independent of the first and second guards being in the unlocked configuration (Via element 14).
Regarding claim 2, Lee further discloses wherein the second guard includes a main body, the bolt receiver comprising a protrusion protruding from the main body, the protrusion configured to at least partially receive the bolt therein when the bolt is received in the bolt receiver, the shield at least partially covering the protrusion (See Figures, clearly illustrated).
Regarding claim 5, Lee further discloses wherein the shield is seated at a juncture of the protrusion and the main body (See Figures, clearly illustrated).
Regarding claim 6, Lee further discloses wherein the shield includes a band extending around the protrusion (See Figures, clearly illustrated).
Regarding claim 7, Lee further discloses wherein the shield includes a flange secured to the main body to maintain the shield in position on the protrusion (Element 1 adjacent element 2, See Figures, clearly illustrated).
Regarding claim 8, Lee further discloses wherein the flange is secured to the main body by a fastener (12/26).
Regarding claim 9, Lee further discloses wherein the shield includes at least one boss extending into an opening in the housing (14/28).
Regarding claim 11, Lee further discloses wherein the shield overlies the keeper (See Figures, clearly illustrated).
Regarding claim 12, Lee further discloses wherein the shield comprises a collar having an open end out of which the protrusion protrudes (19, See Figures, clearly illustrated).
Regarding claim 13, Lee further discloses wherein at least a portion of the main body is exposed outboard of the shield (See at least Figure 5, clearly illustrated).
Regarding claim 14, Lee further discloses wherein the shield comprises a flange extending laterally outboard of the collar (12 adjacent 2, See at least Figure 5, clearly illustrated).
Regarding claim 15, Lee further discloses wherein the flange abuts the main body (12 adjacent 2, See at least Figure 5, clearly illustrated).
Regarding claim 16, Lee further discloses wherein the shield is secured to the main body by a fastener (12/26, See at least Figure 5, clearly illustrated).
Regarding claim 17, Lee further discloses wherein the shield includes a boss extending into an opening in the main body (14/28, See at least Figure 5, clearly illustrated).
Regarding claim 19, Lee further discloses wherein the shield comprises an open end out of which the protrusion protrudes (See at least Figure 5, clearly illustrated).
Regarding claim 20, Lee further discloses wherein the shield includes a collar overlying the protrusion and a flange extending laterally with respect to the protrusion and overlying the main body (19, See Figures, clearly illustrated and 12 adjacent 2, See at least Figure 5, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pre-Grant Publication 2015/0198402 by Brace (Brace).
Regarding claim 3, Lee discloses wherein the second guard comprises a housing, the housing including the main body and the protrusion (See Figures, clearly illustrated), the housing comprising a first material, the shield comprising a second material (Understood that such components are made from materials and that the second material is metallic).
Lee is silent on the material of the housing.
Brace, a related prior art reference, discloses wherein the guard is made from hard plastic (See at least Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Lee with the noted teachings of Brace.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended purpose.
Based on the guard being made from hard plastic and the shield being made from a metallic material, the shield would comprise a material that is more resistant to cutting than the first material.
Regarding claim 4, Lee as modified by Brace discloses the claimed invention except for the material of the shield being steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select steel for the second material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of the identified dependent claims to have a boss with a threaded opening receiving the fastener or to which a fastener is threaded to secure the shield to the main body along with the previous limitations.
Response to Arguments
In response to the applicant’s arguments that Lee does not disclose wherein a connection of the shield to the housing to maintain the shield overlying the housing is configured to remain connected independent of the first and second guards being in the unlocked configuration, the examiner offers the following:  Lee discloses that the components 1 and 2 are connected together by 2 different connections provided by elements 14/28 and 12/26, and while the connection via element 26 is removed when the two components are separated, the second connection of elements 14/28 is maintained to meet the claim limitations.  Therefore, the rejection is maintained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641